Case 1:16-cr-10343-ADB Document 759-4 Filed 03/01/19 Page 1 of 4




           EXHIBIT D
     Case 1:16-cr-10343-ADB Document 759-4 Filed 03/01/19 Page 2 of 4
                                                                           1




 1                           UNITED STATES DISTRICT COURT
 2                              DISTRICT OF MASSACHUSETTS
 3     _______________________________
 4     UNITED STATES OF AMERICA,
 5                           Plaintiff,              Criminal Action
                                                     No. 16-CR-10343-ADB
 6     v.
 7     MICHAEL L. BABICH, ALEC BURLAKOFF,            July 17, 2018
       MICHAEL J. GURRY, RICHARD M.                  Pages 1 to 70
 8     SIMON, SUNRISE LEE, JOSEPH A.
       ROWAN, and JOHN KAPOOR,
 9
                         Defendants.
10     _______________________________
11

12

13                        TRANSCRIPT OF MOTION HEARING
                    BEFORE THE HONORABLE ALLISON D. BURROUGHS
14                         UNITED STATES DISTRICT COURT
                          JOHN J. MOAKLEY U.S. COURTHOUSE
15                              ONE COURTHOUSE WAY
                                BOSTON, MA 02210
16

17

18

19

20

21

22                             JOAN M. DALY, RMR, CRR
                               Official Court Reporter
23                         John J. Moakley U.S. Courthouse
                            One Courthouse Way, Room 5507
24                                Boston, MA 02210
                                joanmdaly62@gmail.com
25
     Case 1:16-cr-10343-ADB Document 759-4 Filed 03/01/19 Page 3 of 4
                                                                        62




 1     enterprise, I just don't -- that's where I think you have the
 2     rim problem.
 3                 MR. YEAGER: To be clear, and again, I don't blame
 4     the Court for believing this because it's in the defendant's
 5     papers. We've identified 10 practitioners here and four
 6     pharmacies and we identified an additional 12 doctors whose
 7     names came up with regard to specific evidence in terms of
 8     co-conspirator practitioners. So there are in total 22
 9     practitioners.
10                 THE COURT: The indictment doesn't limit it that
11     way at all, right?
12                 MR. YEAGER: No, it doesn't. I'm saying that
13     counsel says that there's dozens and dozens of practitioners.
14     We've listed our co-conspirator practitioners in our 28-day
15     letters and made it clear we're limiting it to 22, 10 ten of
16     whom are described in this indictment.
17                 THE COURT: Let's see. You have 10 and then on the
18     pharmacies you have four. So if this had been -- is there a
19     rim between those 14 entities?
20                 MR. YEAGER: I believe there is, Your Honor. As I
21     said before, the fact is we're not selling cocaine here.
22     We're selling Subsys. They all know their job is to sell
23     Subsys. They know that they're supposed to agree to write
24     the prescriptions before they ever talk to a patient.
25                 THE COURT: Is your proof limited to these 14
     Case 1:16-cr-10343-ADB Document 759-4 Filed 03/01/19 Page 4 of 4
                                                                        63




 1     entities?
 2                 MR. YEAGER: My proof at trial?
 3                 THE COURT: Yes.
 4                 MR. YEAGER: No. We name another 12 practitioners.
 5     No other pharmacies but another 12 practitioners.
 6                 THE COURT: Where do you name those?
 7                 MR. YEAGER: In the 28-day letter in terms of the
 8     co-conspirators.
 9                 MS. WILKINSON: Your Honor, his answer though shows
10     you the fundamental problem with the pleading and
11     racketeering enterprise. He's saying there were three common
12     purposes. Bribing the doctors and pharmacies, subverting the
13     DEA requirements and the insurance fraud. There's no
14     evidence in here that all those people agreed to all those
15     purposes.
16                 And there's no dispute in the law, whether you call
17     it a rim or not, that everybody has to agree on the common
18     purpose of the enterprise. They can't do it. They didn't
19     say what you said, and they didn't say one common purpose.
20     They said it's all three of these. And there is no way no
21     matter how you read this indictment, no matter how many times
22     you read it, that you could take Practitioner Number 1 and
23     Number 7 and say that they agreed to all three of these.
24                 So yes, you can say some of the doctors agreed to
25     some of this, some of the pharmacies agreed to some of this
